Case: 17-13355   Date Filed: 06/18/2018   Page: 1 of 7


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-13355
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 2:14-cv-14177-DMM



GLENN C. SMITH,

                                                          Plaintiff-Appellant,

versus

MICHAEL D. CREWS,
Secretary, Florida Department of Corrections,
in his Official and Individual Capacities,
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (June 18, 2018)
                 Case: 17-13355       Date Filed: 06/18/2018        Page: 2 of 7


Before WILLIAM PRYOR, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:


       Plaintiff Glenn Smith, a state prisoner proceeding pro se,1 appeals the

district court’s grant of summary judgment in this civil action, filed pursuant to 42

U.S.C. § 1983. Plaintiff alleges he was transferred from Martin Correctional

Institution (“Martin CI”) to Hardee Correctional Institution (“Hardee CI”) in

retaliation for his filing grievances: he claims a violation of his First Amendment

rights. No reversible error has been shown; we affirm. 2

       We review de novo the district court’s grant of summary judgment.

Crawford v. Carroll, 529 F.3d 961, 964 (11th Cir. 2008). Summary judgment is

appropriate only when the record shows that no genuine issue exists on any

material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). We view the facts and draw all reasonable inferences in the




1
  We construe liberally pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998).
2
 Plaintiff filed this civil action against Michael Crews, the Secretary of the Florida Department
of Corrections (“FDC”), in both his official and individual capacities. Julie Jones (Crews’s
successor) was later substituted as the named defendant for Plaintiff’s official-capacity claim.
Plaintiff concedes that neither Defendant was involved personally in his transfer. Plaintiff
asserts, instead, that Defendants are liable based on a theory that the FDC has a policy or pattern
of retaliatory prison transfers.
                                                 2
              Case: 17-13355      Date Filed: 06/18/2018   Page: 3 of 7


light most favorable to the non-moving party. Burton v. City of Belle Glade, 178
F.3d 1175, 1187 (11th Cir. 1999).

      “The First Amendment forbids prison officials from retaliating against

prisoners for exercising the right of free speech.” Farrow v. West, 320 F.3d 1235,

1249 (11th Cir. 2003). To prove a First Amendment retaliation claim, an inmate

must prove three elements: (1) his speech was constitutionally protected, (2) he

suffered an adverse action that would likely deter a person of ordinary firmness

from engaging in such speech, and (3) a causal relationship between the protected

speech and the retaliatory action. Smith v. Mosley, 532 F.3d 1270, 1276 (11th Cir.

2008). An inmate exercises his First Amendment rights when he complains to

prison administrators about the conditions of his confinement. Id.

      In determining whether a causal connection exists, we consider “whether the

defendants were subjectively motivated to discipline because [the inmate]

complained of some of the conditions of his confinement.” Id. at 1278.

Defendants are entitled to summary judgment if they can demonstrate that they

“would have taken the same action in the absence of the protected activity.” Id.

(quotation omitted).

      Briefly stated, this appeal arises from these facts, viewed in the light most

favorable to Plaintiff. On 7 July 2010, Plaintiff reported to prison officials that he

had been beaten by his cellmate and submitted a written request for protection.


                                           3
               Case: 17-13355      Date Filed: 06/18/2018     Page: 4 of 7


Plaintiff was then placed in administrative confinement pending the outcome of an

investigation into Plaintiff’s allegations.

      After a hearing, the prison’s Institutional Classification Team (“ICT”)

determined that a verifiable threat existed to Plaintiff’s safety and that Plaintiff was

in need of protection. Because prison officials had been unable to determine with

certainty the identity of Plaintiff’s attacker, and because prison officials thought it

likely Plaintiff would be subjected to future attacks if he was returned to the

general population, the ICT recommended Plaintiff be transferred for his own

protection. Plaintiff was transferred to Hardee CI on 27 July 2010.

      Plaintiff alleges he was transferred in retaliation for his filing grievances.

The record demonstrates that Plaintiff filed a total of 642 grievances during his 5-

year tenure at Martin CI: 113 of these grievances were filed within the 6 months

leading up to Plaintiff’s transfer. Defendants, meanwhile, contend that Plaintiff

was transferred based on a legitimate penological interest: Plaintiff’s safety.

      We agree with the district court’s determination that Plaintiff failed to

demonstrate a causal link between his filing of grievances and his prison transfer.

Plaintiff has produced no direct evidence of a retaliatory motive. Plaintiff points,

instead, to what he says constitutes circumstantial evidence of retaliation. On

appeal, Plaintiff contends that a retaliatory motive could be inferred from these

things: (1) that prison officials failed to consider Plaintiff’s liberty interest in being


                                              4
               Case: 17-13355     Date Filed: 06/18/2018     Page: 5 of 7


incarcerated close to his county of commitment; (2) that Plaintiff was placed

involuntarily in administrative confinement after reporting the attack and

requesting protection; (3) that not all inmate victims are transferred; (4) that

Plaintiff could have been placed in a protective management unit at Martin CI; (5)

that Plaintiff’s alleged attacker was not disciplined; (6) that Plaintiff’s transfer

interfered with his participation in a mental health program; and (7) that Plaintiff’s

transfer interfered with Plaintiff’s pending grievances about a cell transfer and with

Plaintiff’s pending state and federal court cases.

      First, we reject Plaintiff’s assertion that he has a liberty interest in being

incarcerated at the FDC institution closest to his county of commitment. The

Supreme Court has concluded that inmates have no constitutionally protected

liberty interest against being transferred to another institution. Meachum v. Fano,

427 U.S. 215, 223-24 (1976) (the transfer of state inmates between prisons

implicates no liberty interest within the meaning of the Due Process Clause). In

addition, the Florida statutes upon which Plaintiff relies -- Fla. Stat. §§ 20.315(3)

and 944.611 -- create no statutorily-protected liberty interest. These statutes

provide only that it is “desirable” for inmates to be confined in a facility close to

the inmate’s permanent residence or county of commitment “in order to lessen the

transportation expense to the public.” Nothing in this statutory language can be

construed as conferring a right on inmates to be confined at a particular facility.


                                            5
                Case: 17-13355    Date Filed: 06/18/2018    Page: 6 of 7


      About the prison’s decision-making process, the record demonstrates that

the steps prison officials took in response to Plaintiff’s request for protection --

including placing Plaintiff in administrative confinement, determining whether

Plaintiff was in need of protection, and deciding to transfer Plaintiff -- were

consistent with regulations governing prison safety and security. See Fla. Admin.

Code §§ 33-602.220(3)(c) (setting forth administrative procedures in response to

an inmate’s request for protection). Once a determination was made that Plaintiff

was in need of protection, prison officials were authorized to order Plaintiff’s

transfer. See id. § 33-602.220(3)(c)(5). Although Plaintiff contends generally that

he could have been placed in a protective management unit at Martin CI instead of

being transferred, he has failed to produce evidence sufficient to show he was

eligible for placement in a protective management unit. See id. § 33-

602.220(3)(c)(3) (listing eligibility criteria for protective management).

      Viewing the record in the light most favorable to Plaintiff, Plaintiff has

failed to produce evidence sufficient either to demonstrate a retaliatory motive or

to rebut Defendants’ proffered reason for the transfer. Moreover, because the

undisputed evidence demonstrates that the decision to transfer Plaintiff would have

been the same even if Plaintiff had filed no grievances, the district court committed

no error in granting Defendants’ motion for summary judgment. See Mosley, 532
F.3d at 1278.


                                           6
               Case: 17-13355     Date Filed: 06/18/2018    Page: 7 of 7


      Plaintiff also argues that summary judgment was granted prematurely

because the district court had not yet ruled on Plaintiff’s objections to the

magistrate judge’s denial of certain discovery requests. Because Plaintiff’s

discovery requests were pertinent only to whether the FDC had an alleged policy

or custom of retaliatory transfers -- and not to whether Plaintiff was transferred

unlawfully in this case -- the district court committed no error in ruling on

Defendants’ motion for summary judgment.

      The district court also abused no discretion in denying Plaintiff’s request for

court-appointed counsel. Civil litigants in a section 1983 action have no absolute

constitutional right to counsel. Dean v. Barber, 951 F.2d 1210, 1216 (11th Cir.

1992). And Plaintiff has demonstrated no exceptional circumstances justifying

court-appointed counsel: the facts and legal issues involved in Plaintiff’s case are

not “so novel or complex as to require the assistance of a trained practitioner.” See

id.

      AFFIRMED.




                                           7